Citation Nr: 1101508	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-03 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a low 
back disability, characterized as lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that in his substantive appeal the Veteran 
requested a Travel Board hearing.  However, he later withdrew 
this request.  See September 2009 statement from Veteran and 
August 2010 Report of Contact.  

The Board notes that the Veteran has separately raised a claim 
for a total disability evaluation based on individual 
unemployability (TDIU) and he has provided varying reasons as to 
his reasons for employment difficulties.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once 
a veteran submits evidence of a medical disability and submits a 
claim for an increased disability rating with evidence of 
unemployability, VA must consider a claim for TDIU).  The RO 
separately adjudicated this issue in a July 2010 rating decision, 
and the Veteran has not since expressed a desire to appeal that 
decision; thus, the Board need not consider entitlement to a 
TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting 
in a footnote that ratings and TDIU claims may be separately 
adjudicated).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's low back disability has never been manifested by 
ankylosis or by more than slight neurologic abnormalities in the 
lower extremities.




CONCLUSION OF LAW

Throughout the rating period on appeal the criteria for an 
evaluation in excess of 40 percent for the Veteran's low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 
 
The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2004.  With respect to notice regarding how VA 
determines effective dates, complete notice was sent in a March 
2006 letter and the claim was readjudicated in a subsequently 
issued supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's available service treatment 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions as 
to the etiology and severity of his low back disability.  VA 
attempted to obtain records from the Social Security 
Administration (SSA) in regards to his claim for SSA disability 
benefits, but received a negative response to its request 
indicating that SSA had destroyed those records.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has been unable to obtain all of the Veteran's service 
treatment records, most of which were apparently destroyed in the 
July 1973 fire at the National Personnel Records Center (NPRC).  
38 C.F.R. § 3.159(c)(2).  Where "service medical records are 
presumed destroyed ... the BVA's [Board's] obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In any event, as the current claim 
concerns the present level of disability, the Board concludes 
that the Veteran's service treatment records, dated in the 1950s, 
are unlikely to be relevant.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court') has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  The 
Board notes that the Veteran's claims file was not available in 
conjunction with his February 2009 VA examination. The Board 
notes, however, that the absence of claims file review does not 
necessarily render an examination inadequate or reduce the 
probative value of a medical opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  As the current level of severity is of primary 
importance, and appropriate clinical findings are included so as 
to allow the Board to evaluate the severity of his disability 
under the appropriate rating criteria, the Board finds that the 
examination is adequate.  Francisco, supra.  Accordingly, VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the increased evaluation issue addressed 
in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of the 
entire time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

A 40% rating requires evidence of incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60% rating requires evidence of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
Note (1): For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic 
Code 5242 (degenerative arthritis of the spine) (see also, 
Diagnostic Code 5003), Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated as follows (unless intervertebral disc 
syndrome is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

A 40% rating requires evidence of unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100% rating requires evidence of unfavorable ankylosis of the 
entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
5 degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010). 
 
When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2010) allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 (2010) 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.

The Veteran filed his claim for an increased evaluation of his 
low back disability in July 2004.  He was shortly thereafter 
provided a VA examination in September 2004.  At the time of the 
examination the Veteran described constant aching pain in his 
back, as well as sharp pain when he tried "to do anything."  He 
described his pain as 8/10.  He related a history of flare-ups 
occurring 2 times per week for 1 to 2 days in duration with pain 
at a level of 9/10.  He had the same range of motion during 
flare-ups, but had more pain.  He also described weakness in his 
legs and numbness of the right foot and leg.  He used a cane and 
a scooter to get around.  He did not use a back brace and was 
able to walk 1/2 block with pain.  He was unsteady on his feet and 
had fallen at home about 2 weeks prior.  He reported difficulty 
with getting in and out of the bath tub and with dressing, 
particularly with putting on his trousers.  

Physical examination showed that he had an abnormal posture and 
gait.  He exhibited a 10 degree forward tilt to the lumbar spine 
when walking into the examination room.  The symmetry and rhythm 
of spinal motion was normal.  Flexion was from zero to 40 
degrees, with pain verbalized at 40 degrees.  Extension was from 
zero to 10 degrees, with pain verbalized at 10 degrees.  
Bilateral lateral bending was from zero to 10 degrees, with pain 
verbalized at 10 degrees.  Bilateral rotation was from zero to 10 
degrees with pain verbalized at 10 degrees.  The expected range 
of motion was not affected by factors other than spinal injury or 
disease, such as body habitus.  There was no limitation by 
weakness or lack of endurance during repetitive motion.  The 
Veteran only repeated the actions 1 or 2 times due to complaints 
of severe pain, which caused the most problems.  There were no 
postural abnormalities, fixed deformities (ankylosis) or 
abnormalities of the musculature that were abnormal for his age.  
Neurologic examination was normal, although Laseague's sign was 
present.  The peripheral nerves were normal.  The examiner 
assessed back pain and limited motion secondary to degenerative 
disc disease.  

In February 2009 the Veteran was provided another VA examination.  
At this time he complained of pain in his low back with radiation 
down his right leg.  He rated his pain as 7/10 and described 
flares of pain about 4 to 5 times per day, described as 8/10 in 
severity.  He reported constant pain at a level of 8/10.  He 
reported that during the past 12 months he had been incapacitated 
for a total of 24 days by his low back condition.  He reported 
having no additional decreased range of motion during his flare-
ups, but did report numbness in his right leg during the flares.  
He was able to walk without assistance, but did use a cane and a 
power chair to get around.  He was unsteady on his feet and had 
problems with falling.  There was no history of surgery.  He was 
retired.  

He reported difficulty with grooming and bathing, in particular 
that he was only able to take sponge baths.  He related that 
prolonged sitting on the toilet caused more pain in his back and 
that his wife had to help him put on his socks.  He had 
difficulty with putting on his pants.  He could not shop for 
groceries or do any gardening or lawn work.  He was able to 
drive, but prolonged sitting aggravated his low back pain.  

Physical examination showed that the Veteran had a very slow and 
unsteady gait.  He ambulated with a wheelchair.  Flexion of the 
lumbar spine was from zero to 15 degrees, with pain throughout.  
Extension was from zero to 10 degrees, likewise with pain 
throughout.  Bilateral lateral bending was from zero to 15 
degrees, with pain throughout.  Bilateral rotation was from zero 
to 10 degrees with pain throughout.  The expected range of motion 
was affected by the Veteran's balance difficulties as he lost his 
balance any time he tried to perform the spinal range of motion 
exams.  There was pain on repeated use, but no fatigue, weakness, 
lack of endurance or incoordination.  He had pain to palpation in 
the low back, but no spasm, deformity, scoliosis or kyphosis.  
There were no postural abnormalities, fixed deformities 
(ankylosis) or abnormalities of musculature.  Neurologic 
evaluation was normal.   The Veteran could not perform straight 
leg raise testing as he was unable to get on the examination bed.  
There were no non-organic signs present.  The examiner assessed 
spondylosis of the thoracolumbar spine, degenerative disc disease 
of L3-4.  

The Board acknowledges the Veteran's complaints of incapacitation 
for 24 days at his February 2009 examination.  However, a review 
of the record, particularly the VA examination reports, fails to 
disclose that the Veteran was prescribed bed rest by a physician 
and treatment by a physician.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5243, Note (1).  Moreover, the Veteran's reported 
approximate 24 days of incapacitation would not be of a 
sufficient duration to warrant a rating in excess of 40 percent.  
Accordingly, an evaluation in excess of 40 percent cannot be 
substantiated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

As to the General Rating Formula for Disease and Injuries of the 
Spine, the Board notes that the evidence must show ankylosis in 
order to warrant a higher evaluation.  In the present case, VA 
examinations have shown that the Veteran has retained range of 
motion in all planes and ruled out ankylosis  Despite the 
Veteran's complaints of severe limitation of motion, at no point 
during the relevant period has ankylosis been shown.  
Accordingly, an evaluation in excess of 40 percent cannot be 
established.

Furthermore, the Board has considered the Veteran's complaints of 
functional impairment, pain, and pain on motion.  See DeLuca.  
However, neither VA examination reflects the functional 
equivalent of unfavorable ankylosis of the entire thoracolumbar 
spine, which is required to warrant the next higher evaluation.  
Here, the examinations have established severe limitation of 
motion accompanied by pain; nevertheless, the Veteran retains 
some mobility in flexion, extension, lateral bending, and 
rotation.  

Lastly, the Board has considered the Veteran's complaints of 
numbness in the right leg with flare-ups, as well as 
unsteadiness.  However, the Board finds that a separation 
evaluation for a neurologic abnormality is not warranted.  See 38 
C.F.R. § 4.71a, General Rating Formula for Disease and Injuries 
of the Spine, Note (1) (providing for assigning a separate 
evaluation for neurologic abnormalities) (2009).  In reaching 
this conclusion, the Board considered evaluating his complaints 
of symptoms in his lower extremities under Diagnostic Code 8520, 
which is used to rate disabilities involving neuritis of the 
sciatic nerve. 38 C.F.R. § 4.124a.  Under that code, a 10 percent 
rating is assigned for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent rating requires moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating requires 
moderately severe incomplete paralysis of the sciatic nerve.  A 
60 percent rating requires severe incomplete paralysis with 
marked muscular atrophy. An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot dangles 
and drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very rarely) 
lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2008).

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" at 38 
C.F.R. § 4.124(a).

The Board recognizes that the Veteran is competent to describe 
symptomatology in his lower extremities, and to describe other 
symptoms such as difficulty with balance.  However, in 
determining the severity of any neurological abnormalities, the 
Board ultimately places more weight on the consistent findings of 
the competent health care specialists who conducted his VA 
examinations.  As noted, both VA examinations resulted in normal 
neurological findings with the exception of Laseague's sign in 
his first VA examination.  In this regard, the Board notes that 
sensory and motor examination of the lower extremities was 
entirely normal during both examinations.  Similarly, muscle mass 
and muscle strength also tested normal, as well as reflexes.  
Thus, given the limited objective evidence of neurological 
abnormalities, the Board concludes that the preponderance of the 
competent and credible evidence does not show his service 
connected low back disability also caused at least "mild" 
incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.124, 
4.124a, Diagnostic Code 8520.  Therefore, the Board finds that a 
separate compensable rating for adverse neurological 
symptomatology caused by the claimant's service connected low 
back disability is not warranted.  

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations are inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Accordingly, the criteria reasonably describe 
the severity of the Veteran's service-connected disability. 

In short, there is nothing in the record to indicate that the 
service-connected cluster headaches present an unusual disability 
picture so as to warrant consideration of an extraschedular 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to an evaluation in excess of 40 percent for a low 
back disability, characterized as lumbosacral strain, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


